Citation Nr: 0126397	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to recognition as surviving spouse of the 
veteran, for VA death benefit purposes.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 RO decision.  

The appellant failed to appear to testify at hearings at that 
RO scheduled in February and July 2001, at her request. 


FINDINGS OF FACT

1.  The veteran and the appellant were married in February 
1949 and the veteran died in January 1999.

2. The separation between the veteran and the appellant was 
the fault of the veteran;  the appellant was without fault in 
this separation.


CONCLUSION OF LAW

The veteran and the appellant are presumed to have 
continuously cohabited throughout the veteran's lifetime 
because the actual separation was the fault of the veteran.  
38 U.S.C.A. § 103(a) and (c) (West 1991); 38 C.F.R. §§ 3.50, 
3.53 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the veteran's 
claim.  However, in light of the Board's favorable 
determination herein, a remand of the case to the RO solely 
for consideration of the new law is not necessary.  The 
veteran is not prejudiced by the Board's decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In letter from the appellant, received in September 1965, she 
indicated that she had been separated from the veteran for 
two years and requested an apportionment of his disability 
compensation benefits.  She stated that he had had a mental 
condition since discharge from service, which had gotten 
worse.  She indicated that he was not working and not 
supporting his family.  She noted that he was being supported 
by his aunt and that his family would not allow his wife to 
have him put under medical care for his mental disorder.  

VA hospital record shows that the veteran was hospitalized 
for treatment of schizophrenia from June 1967 to April 1968.  
It was noted that he was initially hospitalized from May to 
August 1967 and then placed on trial visit.  It was indicated 
that he was readmitted in October 1967 because his wife was 
complaining that he was abusive at home.  

VA hospital records show that the veteran was again 
hospitalized from March to May 1969.  It was noted he was 
brought in by a deputy sheriff and had apparently left a VA 
hospital while still under commitment.  It was indicated that 
he was picked up upon request of his wife, who was afraid of 
him.  

Private hospital records dated from May to July 1973 show 
that the veteran was hospitalized for treatment of chronic 
schizophrenia and it was noted that he had a history of 
bizarre behavior dating back to, at least, 1955.  It was 
indicated in November 1972 that he was to be discharged to 
return to live at his home with his wife.  A May 1973 record 
shows that he was admitted again.  It was indicated that his 
prognosis was guarded that he was unable to manage his own 
affairs and that he remained gravely ill.  It was noted that 
hospital treatment would continue and it was to be planned 
for alternate care in a supervised structured setting similar 
to a psychiatric hospital.  

In May 1974, the appellant submitted a claim for 
apportionment of the veteran's VA benefits.  She indicated 
that the veteran was residing in a motel and that they were 
separated and he was unable to operate in normal home 
surroundings without supervision.  

A July 1975 private medical consultation report noted that 
the veteran was a chronic institutionalized patient with a 
major thinking disorder as a result of which he was markedly 
confused.

In a February 1979 statement, the veteran's fiduciary 
submitted a statement indicating that the veteran had stated 
that he had been separated from his wife since June 1977 and 
that the reason for the separation was that his wife was 
afraid that he would burn down the house.  It was indicated 
that she was frightened by his bizarre behavior and there 
were no plans to reconcile.

An August 1993 Report of Contact shows in October 1992, the 
appellant and her daughter were notified that the veteran was 
residing in a rest home and had to be removed from the 
facility to a locked ward because of his psychiatric 
disorder.  It was indicated that the record indicates that 
the appellant and her daughter agreed to have the veteran 
live with them.  The record shows that the veteran lived with 
the appellant and her daughter in the appellant's home until 
his death in January 1999.  

Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) 
(2001).

A "surviving spouse" of a veteran may be eligible to receive 
DIC benefits.  Except as provided in 38 C.F.R. § 3.52, a 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), who was the spouse of the veteran at the time of 
the veteran's death, and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  In determining whether there was 
continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b). State 
laws will not control in determining questions of desertion; 
however, due weight will be given to findings of fact in 
court decisions made during the life of the veteran on issues 
subsequently involved in the application of this section.  38 
C.F.R. § 3.53(b).

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the United 
States Court of Appeals for Veterans Claims found that the 
surviving spouse's fault or absence of fault for separation, 
for purposes of determining entitlement to VA benefits, was 
to be determined based on an analysis of the conduct only at 
the actual time of separation.  The Court found that the 
language of the relevant law did not indicate that the 
'without-fault' requirement was a continuing one.  Also, the 
Court emphasized that adjudicators must be guided by whether 
there was a preponderance of the evidence against the 
appellant.  Id.

The Board notes that it is undisputed that the appellant and 
the veteran were not divorced prior to the veteran's death 
and that the appellant did not live continuously with the 
veteran from the date of their marriage in February 1949 to 
the date of the veteran's death in January 1999.  The issue 
before the Board is whether their separation was due to the 
misconduct of or procured by the veteran without the fault of 
the spouse.

Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the appellant must be recognized as the veteran's surviving 
spouse for VA purposes.  Although the veteran and the 
appellant were separated physically for many years between at 
least 1963 and 1992, the evidence as summarized above shows 
that the separation was the fault of the veteran, rather than 
that of the appellant.  The evidence clearly shows that the 
veteran had a serious psychiatric disorder that required many 
hospitalizations and continued treatment.  The record shows 
that the appellant reported that the reason for the first 
documented separation in 1963 was due to her fear of the 
veteran as a result of his psychiatric disorder.  It appears 
that between 1963 and 1977, there were periods of time that 
the parties resided together. In February 1979, it was again 
indicated that they were separated as of June 1977 because of 
the appellant's fear of the veteran's behavior.  The parties 
apparently remained separated until 1992, when the veteran 
returned to live at the home of the appellant.  The medical 
evidence of record corroborates that the appellant's fear of 
the veteran was reasonable.  There is no evidence to show 
that the separation was any thing other than the fault of the 
veteran.  There is no evidence that the separation was in any 
way due to the fault of the appellant.  Thus, the continuous 
cohabitation requirement is considered to have been met in 
the absence of fault on the part of the appellee. 38 C.F.R. § 
3.53(a).


ORDER

The appellant is recognized as the veteran's surviving spouse 
for the purpose of determining eligibility for the receipt of 
VA death pension benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

